Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, SEQ ID NO: 82 and mosquito in the reply filed on 1/7/2022 is acknowledged.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2022.

Status of the Claims
Claims 1-9 are pending in this application.
Claims 6-9 are withdrawn from consideration as being drawn to a non-elected invention.
Claims 1-5 are presently under consideration as being drawn to the elected species/invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the insect" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amoah et al. (WO 2005/034863), as evidenced by Orkin (downloaded on 2/5/2022 from URL:< Mosquito Habitats (orkin.com)>).
With respect to claims 1-2, Amoah et al. teach a chimeric protein molecule for malaria control, comprising a chitin binding protein portion connected by a linker to a defensin portion (claim 38), wherein the defensin portion comprises an amino acid sequence having the sequence of SEQ ID NO: 1 (claim 57), which is 90% identical to amino acids 63-102 of instantly claimed SEQ ID NO: 92 (see alignment below).

ARRYRGGYCNSKAVCVCRN (residues 63-102 of SED ID NO:92)
ATCDLASGFGVGSSLCAAHCILRGNRGGYCNGKAVCVCRN (SEQ ID NO:1 of Amoah et al.).

Amoah et al. also teach methods to control malaria that include introducing one or more of the various active compounds described above (cysteine proteases and chimeric proteins) to a mosquito habitat to prevent the transmission of the malarial parasite from mosquitoes to humans (page 27, lines 21-24).
With respect to claim 3, Amoah et al. teach spraying the mosquito habitat with the claimed chimeric protein molecule (claim 33), wherein the mosquito habitat is selected from the group consisting of running water, transient water, permanent water, and containers (claim 34). As evidenced by Orkin, mosquitoes feed on the many kinds of particulate matter that occur in water (page 5, 1st para). Therefore, the sprayed chimeric protein molecule is delivered to the particulate matter in water and ingested mosquitoes. 
With respect to claim 4, Amoah et al. teach that the active compounds can be formulated in aqueous solutions (page 27, line 26).
With respect to claim 5, as discussed above, Amoah et al. teach that the insect is a mosquito.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Amoah et al. (WO 2005/034863) in view of Eckert et al. (US 2014/0349917).
This rejection applies to the elected species (i.e. SEQ ID NO: 82).
The teachings of Amoah et al. with respect to claims 1-5 have been discussed above.
Amoah et al. also teach that “[A] second embodiment involves the use of two types of chimeric proteins that kill the parasite inside the mosquito. One chimeric protein contains two different moieties with two different functions: one is a chitinase inhibitor whereas the other is a defensin (cecropin)” (para bridging pages 2-3), and further teach that “[c]ecropin can be substituted for defensins. Insect cecropin molecules are known in the art” (page 7, lines 5-7).
Amoah et al. do not teach SEQ ID NO: 82.
Eckert et al. teach cecropin peptide sequences with antimicrobial properties (i.e. SEQ ID Nos: 1829, 1835-1837, 1839, 1961, 1966, 1994, 2132, 2296-2297, 2306-2307, 2325, 2538; see Table 14). 
Please note that SEQ ID NO: 1935 corresponds to instantly claimed SEQ ID NO: 82.
It would have been obvious to one of ordinary skill in the art to substitute the defensin of Amoah et al. with SEQ ID NO: 1935 of Eckert at al. because Amoah et al. teach that defensin can be substituted with insect cecropin molecules known in the art.

Furthermore, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
Therefore, it would have been obvious to substitute the antimicrobial peptide of Amoah et al. (i.e. defensin) with the antimicrobial peptide of Eckert at al. (i.e. SEQ ID NO: 1935).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658